EXHIBIT 99.1 October 2, 2007 Michael Hill CEO Commerce Planet 30 S. La Patera Ln. Suite #8 Goleta, CA 93117 Dear Michael: With this letter, I hereby submit my resignation from Commerce Planet, Inc., effective October 25, 2007. It has been a pleasure serving as the Chief Financial Officer of Commerce Planet.I have found my tenure here to be both professionally challenging and personally enjoyable and I believe we have made significant progress as a management team.However, I believe another position will better suit my personal needs, goals, and career direction. At your convenience, I will be glad to discuss the reassignment of my work to others. I wish you good luck and continued success. Sincerely, /s/ David Foucar David Foucar Chief Financial Officer
